Citation Nr: 1541803	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-04 533	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder and pain disorder.

2.  Entitlement to a rating in excess of 40 percent for traumatic brain injury (TBI).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1990 to November 1990, from August 2005 to January 2007, and from June 2007 to August 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had also initiated appeals of denials of service connection for PTSD, service connection for hearing loss, service connection for tinnitus, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), and a rating in excess of 20 percent for left shoulder Bankart tear.  Before the case was certified to the Board in June 2015, the Veteran submitted a written statement in February 2015 withdrawing his appeals of service connection for PTSD and service connection for hearing loss.  In addition, a March 2015 rating decision granted service connection for tinnitus and granted a TDIU rating.  Furthermore, after the RO issued a statement of the case in March 2015 denying a rating in excess of 20 percent for left shoulder Bankart tear, the Veteran never filed a substantive appeal with regard to this issue.  Consequently, these five matters are not before the Board.


FINDING OF FACT

In a September 2015 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran indicated that he wished to withdraw his appeal seeking: (1) a rating in excess of 50 percent for generalized anxiety disorder and pain disorder; and (2) a rating in excess of 40 percent for TBI.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims of a rating in excess of 50 percent for generalized anxiety disorder and pain disorder and a rating in excess of 40 percent for TBI; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a September 2015 written statement, the Veteran indicated that he wished to withdraw his appeal seeking: (1) a rating in excess of 50 percent for generalized anxiety disorder and pain disorder; and (2) a rating in excess of 40 percent for TBI.  There remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeals seeking a rating in excess of 50 percent for generalized anxiety disorder and pain disorder and a rating in excess of 40 percent for TBI are dismissed.


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


